Title: From Alexander Hamilton to Thomas Pasteur, 29 April 1799
From: Hamilton, Alexander
To: Pasteur, Thomas


          
            Sir,
            New York April 29. 1799
          
          The Secretary at War having informed that he has directed the Galley called the Senator Ross to proceed to Massac there to receive further orders from me, I am to desire that you will obey such instructions as Col Hamtranck or the Officer commandng the Western army may give on the subject of this Galley.
          With consideration I am Sir Yr Obed St
          The Officer Commandng at Massac
        